10-5155-ag
        Int’l Strategic Partners v. Comm’r of Internal Revenue

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 19th day of January, two thousand twelve.
 5
 6      PRESENT: RICHARD C. WESLEY,
 7               PETER W. HALL,
 8                        Circuit Judges,
 9               STEFAN R. UNDERHILL,
10                        District Judge.*
11
12
13      INTERNATIONAL STRATEGIC PARTNERS, LLC,
14      C/O SHANT S. HOVNANIAN, TAX MATTERS PARTNER,
15
16                             Petitioner-Appellant,
17
18                     -v.-                                                       10-5155-ag
19
20      COMMISSIONER OF INTERNAL REVENUE,
21
22                             Respondent-Appellee.
23
24
25      FOR APPELLANT:                WILLIAM READ RANKIN, Pennington, NJ.
26
27      FOR APPELLEE:                 DAMON W. TAAFFE (Bridget M. Rowan, on the
28                                    brief), Tax Division, Department of
29                                    Justice, Washington, D.C.

                *
                Honorable Stefan R. Underhill of the United States
        District Court for the District of Connecticut, sitting by
        designation.
 1        Appeal from an order and judgment of the United States

 2   Tax Court (Foley, J.), which dismissed Petitioner-

 3   Appellant’s petition for review of a tax adjustment for lack

 4   of jurisdiction.   The Tax Court found that Petitioner had

 5   filed its petition for review more than 150 days after the

 6   Internal Revenue Service (“IRS”) mailed Petitioner a final

 7   partnership administrative adjustment (“FPAA”), and

 8   therefore, it lacked jurisdiction to consider Petitioner’s

 9   challenge.1   We assume the parties’ familiarity with the

10   underlying facts, the procedural history, and the issues

11   presented for review.

12        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

13   AND DECREED that the Tax Court’s order and judgment is

14   AFFIRMED.

15        The IRS must provide a partnership notice of “(1) the

16   beginning of an administrative proceeding at the partnership

17   level with respect to a partnership item, and (2) the final

18   partnership administrative adjustment resulting from any

          1
             Once the IRS mails a partnership a notice of a final
     partnership administrative adjustment, the tax matters partner
     has 90 days to petition for readjustment in the Tax Court. 26
     U.S.C. § 6226(a)(1). If the tax matters partner does not file a
     readjustment petition, any other notice partner may petition for
     readjustment within 60 days after the close of the first 90 day
     period. Id. § 6226(b)(1). Otherwise, the Tax Court lacks
     jurisdiction to consider a challenge.

                                    2
 1   such proceeding.”   26 U.S.C. § 6223(a).    The IRS must

 2   provide this notice to each partner named on the partnership

 3   return for the year in question, using the names and

 4   addresses shown on the return.     Id. § 6223(c)(1).   The

 5   partnership may provide the IRS with “additional

 6   information,” i.e., address changes, by following the

 7   procedures set forth in IRS regulations.     Id. § 6223(c)(2);

 8   26 C.F.R. § 301.6223(c)-1 (requiring partnerships to provide

 9   any “additional information” by written notice to the IRS

10   service center where the partnership return is filed).

11       Here, Petitioner conceded that it did not provide the

12   IRS with any “additional information” pursuant to

13   § 6223(c)(2) or Regulation 301.6223(c)-1.     The IRS mailed

14   the required notices to “International Strategic Partners”

15   at the address listed on its 2002 partnership return.        It

16   also mailed the required notices to each partner listed on

17   the Schedule K-1s accompanying the 2002 partnership return.

18   Therefore, the IRS satisfied its notice requirement.

19   Petitioner had 150 days from the notice date (June 12, 2007)

20   to petition for readjustment in the Tax Court; that window

21   closed on November 10, 2007.     Petitioner did not seek review

22   until December 4, 2007.


                                    3
 1       Despite Petitioner’s belief to the contrary, the IRS

 2   was not required to do anything more than it did.       It was

 3   Petitioner’s responsibility to update its contact

 4   information with the IRS, if necessary, pursuant to the

 5   regulations.     It did not do so and cannot impose a burden on

 6   the IRS that Congress declined to impose.     We have

 7   considered Petitioner’s remaining arguments and find them

 8   without merit.

 9       AFFIRMED.

10
11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk




                                     4